Order entered January 5, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00764-CV

                  RANDY CRAWFORD, ET AL., Appellants

                                      V.

      PROFESSIONAL BLACK BELT ASSOCIATION, LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-01121-2020

                                    ORDER

      Before the Court is appellee’s January 4, 2021 second unopposed motion for

an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to January 29, 2021. We caution appellee that further extension

requests will be disfavored.


                                           /s/   KEN MOLBERG
                                                 JUSTICE